DETAILED ACTION
This is in response to the request for continued examination filed on 10/11/2022.

Status of Claims
Claims 1 – 20 are pending, of which claims 1, 15, and 17 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Publication Issues
As previously pointed out, Applicant’s PGPub 2021/0089314 incorrectly lists claim 14 as depending from claim 1.  Applicant’s initially filed claims lists claim 14 as depending from claim 11.  The examiner attempted to initiate a correction of this error internally, but was told that any such correction must be initiated by Applicant.  Applicant should contact the Application Assistance Unit at 571-272-4200 or email helpaau@uspto.gov.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 8, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., U.S. Patent Application 20190163902 (hereinafter referred to as Reid) (from Applicant’s IDS) in view of Sassone et al., Machine Translation of CN 104854557 A (hereinafter referred to as Sassone).

Referring to claim 1, Reid discloses “An instruction processing apparatus” (Fig. 2), “comprising: an instruction fetch unit, adapted to obtain an instruction based on an instruction address of a program counter” (Fig. 2 and [0119] – [0120] fetch stage 6 fetches instructions with fetch addresses of instructions and [0140] instruction address (program counter or PC)); “an execution unit, coupled to the instruction fetch unit, and adapted to execute the instruction” (Fig. 2 and [0119] – [0120] execute stage 18); “an instruction cache, adapted to store instruction content accessed by using the instruction address, wherein the instruction cache maps data blocks in a memory based on a multi-way set-associative structure and comprises a plurality of cache lines” (Fig. 21 and [0041] and [0086] when accessing a cache, identify entry that contains the requested data, set-associative implementation); and “an access control unit, coupled between the instruction fetch unit and the instruction cache” (Fig. 21 and [0181] coding circuitry 52), “and adapted to read the plurality of cache lines respectively” “and select a cache line from the plurality of cache lines” “to obtain the instruction” (Fig. 21 and [0181] verify whether the desired instruction has been accessed in an entry 3), and a “prediction unit, wherein the” “prediction unit obtains, based on a type of the instruction,” “prediction information corresponding to the instruction address” (Figs. 9 and 13 branch target prediction).
Reid also discloses “determine a type of the instruction” and predicting “based on the determined type of the instruction” ([0102] - [0103], [0168] determine if a decoded instruction is a branch instruction).
Reid does not appear to explicitly disclose “to read the plurality of cache lines respectively by using a plurality of data channels, and select a cache line from the plurality of cache lines by using a plurality of selection channels” and “wherein the access control unit comprises a path prediction unit, wherein the path prediction unit is enabled based on a signal indicating energy in the instruction processing apparatus, and wherein the path prediction unit is adapted to: determine a type of the instruction, obtain, based on the determined type of the instruction, path prediction information corresponding to the instruction address, and enable at least one data channel and/or at least one selection channel based on the path prediction information.”
However, Sassone discloses “to read the plurality of cache lines respectively by using a plurality of data channels, and select a cache line from the plurality of cache lines by using a plurality of selection channels” (page 2 second paragraph of ‘Background technology’ states “instruction cache comprises a plurality of passageways, each passageway comprises a corresponding one or more cache line to an instruction cache (e.g., storage location) of the driver. In order to access the specific instruction stored in the instruction cache, all the drivers can all access is enabled (e.g., trigger) to drive (through a plurality of data lines) multiplexer, and the desired channel can be selected through a multiplexer) and “a path prediction unit, wherein the path prediction unit is adapted to:” “obtain” “path prediction information corresponding to the instruction address, and enable at least one data channel and/or at least one selection channel based on the path prediction information” (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Sassone with Reid so that “the access control unit comprises a path prediction unit” since the access control unit accesses the instruction cache.
	Further, it is understood in the art at the time of Applicant’s filing that a voltage/supply line brings an input to the system and/or a module of the system.  In other words, a power supply line (commonly labeled Vcc or Vdd or the like) is used to bring power/voltage to each unit of an apparatus.  If there is voltage at that signal line, this is an indication of energy in the apparatus.  Thus, a unit “is enabled based on a signal indicating energy in the instruction processing apparatus.”
Also, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sassone with Reid so that the path prediction unit of Sassone “determine[s] a type of the instruction, obtain[s], based on the determined type of the instruction” path prediction information.  As above, Reid teaches determining instruction type and predicting based on the instruction type.
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 2, Reid discloses branch instructions and jumping to a branch target (Fig. 12).
	As above, Reid does not appear to explicitly disclose path prediction.
	However, Sassone discloses path prediction methods (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to utilize the path prediction methods of Sassone for jump instructions as well as branch instructions.  Both jump and branch instructions may be conditional and both switch instruction the execution sequence to a different instruction sequence.
	It would have been obvious to one of ordinary skill in the art to combine Sassone with Reid so that “the path prediction unit comprises a jump path predictor, and wherein when the type of the instruction is a jump instruction, the jump path predictor obtains path prediction information of the jump instruction” for the same reasons as laid out in the rejection to claim 1 above.
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 3, Reid discloses “a branch target buffer, coupled between the instruction fetch unit and the access control unit, and comprising a mapping table adapted to store a branch instruction address, a target address” and other information “as entry content” (Fig. 10 and [0145] fetch address 164, target address 166, other information 168 associated with the branch), wherein the “predictor uses an instruction address of the jump instruction as an index to search for the branch instruction address in the branch target buffer, to obtain the” “prediction information of the jump instruction” (Fig. 13 fetch address input to branch target prediction circuitry).
	As above, Reid does not appear to explicitly disclose path prediction information for predicting a path or channel to access the instruction cache.  Thus, it follows that Reid does not appear to explicitly disclose “path prediction information” “wherein the path prediction information indicates a cache line in which a target address of the jump instruction is located, in the plurality of cache lines in the instruction cache” and “the jump path predictor uses an instruction address of the jump instruction as an index to search for the branch instruction address in the branch target buffer, to obtain the path prediction information of the jump instruction.”
	However, Sassone discloses “path prediction information” “wherein the path prediction information indicates a cache line in which a target address of the jump instruction is located, in the plurality of cache lines in the instruction cache” and “the jump path predictor uses the instruction address of the jump instruction as an index to search for the branch instruction address in the branch target buffer, to obtain the path prediction information of the jump instruction” (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to utilize the path prediction methods of Sassone for jump instructions as well as branch instructions.  Both jump and branch instructions may be conditional and both switch instruction the execution sequence to a different instruction sequence.
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 4, Sassone discloses “the path prediction information is a path sequence number of the target address of the jump instruction in the plurality of cache lines in the instruction cache” (page 3 first paragraph of ‘invention contents’ multiple path prediction mask is an n-bit vector, each bit corresponds to an instruction cache access).

As per claim 5, Reid discloses “the access control unit” (Fig. 21 and [0181] coding circuitry 52), “when the instruction address of the jump instruction does not hit the branch target buffer” “add an entry to the branch target buffer by using the jump instruction, the target address” ([0142] when the BTB holds predicted branch information for the target address and [0143] branch misprediction is detected, BTB 142 is updated).
Reid does not appear to explicitly disclose “a path maintenance unit” and “when the instruction address of the jump instruction does not hit the branch target buffer, the access control unit is adapted to: enable a plurality of data channels and the plurality of selection channels; and read the plurality of cache lines in parallel to obtain the target address and path hit information of the jump instruction; and wherein the path maintenance unit is adapted to: add an entry to the branch target buffer by using the jump instruction, the target address, and the path hit information, to perform path maintenance.”
	However, Sassone discloses “a path maintenance unit” and “when the instruction address of the jump instruction does not hit the branch target buffer, the access control unit is adapted to: enable a plurality of data channels and the plurality of selection channels; and read the plurality of cache lines in parallel to obtain the target address and path hit information of the jump instruction” (last paragraph beginning on page 5 and continuing to page 6 describes control logic using a prediction mask value to enable certain drivers of certain paths/channels to the instruction cache.  After a mis-prediction one or more drivers that were not previously enabled are then enabled, with one embodiment resulting in all drivers being enabled).
Further, Reid discloses the branch target buffer including the jump instruction, the target address, and other information or attributes concerning the branch ([0140]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sassone’s prediction mask information with the BTB of Reid so that “the path maintenance unit is adapted to: add an entry to the branch target buffer by using the jump instruction, the target address, and the path hit information, to perform path maintenance.”
Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Sassone’s path maintenance with Reid so that “the access control unit further comprises a path maintenance unit.”
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  Also, Sassone describes maintaining the prediction mask for better performance (Sassone page 11 paragraph beginning with ‘Referring to Fig. 4’).
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 7, Reid discloses the “prediction unit comprises a sequential” “predictor, and wherein when the type of the instruction is a non-jump instruction, the sequential” “predictor obtains” “information of the non-jump instruction” ([0142] when the branch is predicted not taken by the BDP 140, the branch prediction control logic 150 selects as the next fetch address an incremented version of the current fetch address incremented by a certain stride amount by an adder 152, so that the next fetch address used in a following cycle will follow on sequentially from the current fetch address).
	As above, Reid does not appear to explicitly disclose path prediction.  Thus, it follows that Reid does not appear to explicitly disclose “the path prediction unit comprises a sequential path predictor, and wherein when the type of the instruction is a non-jump instruction, the sequential path predictor obtains path prediction information of the non-jump instruction.”
	However, Sassone discloses instruction cache paths/channels (page 2 second paragraph of ‘Background technology’ states “instruction cache comprises a plurality of passageways, each passageway comprises a corresponding one or more cache line to an instruction cache (e.g., storage location) of the driver. In order to access the specific instruction stored in the instruction cache, all the drivers can all access is enabled (e.g., trigger) to drive (through a plurality of data lines) multiplexer, and the desired channel can be selected through a multiplexer) and path prediction (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Sassone with Reid so that “the path prediction unit comprises a sequential path predictor, and wherein when the type of the instruction is a non-jump instruction, the sequential path predictor obtains path prediction information of the non-jump instruction.”
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 8, Reid discloses “the instruction address comprises a tag, a set index, and a block offset, and wherein the tag and the set index are used to index a single cache line in the plurality of cache lines” (Fig. 21 tag 305, index 310, offset 315 used to select a single entry 3).

Referring to claim 15, claim 1 recites the corresponding limitations as that of claim 15.  Therefore, the rejection of claim 1 applies to claim 15. 
Further, Reid discloses “A computer system, comprising an instruction processing apparatus” that is equivalent to claim 1 ([0206] – [0207] combined system).

	As per claim 16, Sassone discloses “the instruction processing apparatus is comprised in a system-on-chip” (page 14 paragraph beginning with “In a particular embodiment” a system-on-chip device).

Referring to claim 17, Reid discloses “the instruction cache is adapted to store instruction content accessed by using an instruction address and map data blocks in a memory based on a multi-way set-associative structure and comprises a plurality of cache lines” (Fig. 21 instruction cache and [0041] and [0086] when accessing a cache, identify entry that contains the requested data, set-associative implementation); “obtaining an instruction based on an instruction address of a program counter” (Fig. 2 and [0119] – [0120] fetch stage 6 fetches instructions with fetch addresses of instructions and [0140] instruction address (program counter or PC)); “determining a type of the instruction” ([0102] - [0103], [0168] determine if a decoded instruction is a branch instruction), “obtaining, based on the determined type of the instruction,” “prediction information corresponding to the instruction address” (Figs. 9 and 13 branch target prediction); “selecting, from the plurality of cache lines by using the instruction address as an index, a cache line corresponding to the instruction address, to obtain the instruction” (Fig. 21 and [0181] verify whether the desired instruction has been accessed in an entry 3).
Reid does not appear to explicitly disclose “A path prediction method used for an instruction cache” “and wherein the path prediction method comprises:” “obtaining, based on the determined type of the instruction, path prediction information corresponding to the instruction address” and “enabling at least one data channel in a plurality of data channels and/or at least one selection channel in a plurality of selection channels based on the path prediction information, wherein the at least one data channel and/or at least one selection channel is enabled based on a signal indicating energy in an instruction processing apparatus.”
However, Sassone discloses “A path prediction method used for an instruction cache” “and the path prediction method comprises:” “obtaining” “path prediction information corresponding to the instruction address” and “enabling at least one data channel in a plurality of data channels and/or at least one selection channel in a plurality of selection channels based on the path prediction information” (page 2 second paragraph of ‘Background technology’ states “instruction cache comprises a plurality of passageways, each passageway comprises a corresponding one or more cache line to an instruction cache (e.g., storage location) of the driver. In order to access the specific instruction stored in the instruction cache, all the drivers can all access is enabled (e.g., trigger) to drive (through a plurality of data lines) multiplexer, and the desired channel can be selected through a multiplexer.  Also, page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel”).
As above, the same interpretation applies to the newly added limitation of “wherein the at least one data channel and/or at least one selection channel is enabled based on a signal indicating energy in an instruction processing apparatus.”
Again, it is understood in the art at the time of Applicant’s filing that a voltage/supply line brings an input to the system and/or a module of the system.  In other words, a power supply line (commonly labeled Vcc or Vdd or the like) is used to bring power/voltage to each unit of an apparatus.  If there is voltage at that signal line, this is an indication of energy in the apparatus.  Thus, a unit and its data channel(s) “is enabled based on a signal indicating energy in the instruction processing apparatus.”
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Sassone with Reid so that the method comprises a path prediction to predict accesses to the instruction cache.
Also, as above, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sassone with Reid so that “the access control unit comprises a path prediction unit” since the access control unit accesses the instruction cache.
Also, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine Sassone with Reid so that the path prediction unit of Sassone “determine[s] a type of the instruction, obtain[s], based on the determined type of the instruction” path prediction information.  As above, Reid teaches determining instruction type and predicting based on the instruction type.
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

	As per claim 18, Reid does not appear to explicitly disclose “when the type of the instruction is a jump instruction, obtaining the path prediction information of the jump instruction.”
	However, Sassone discloses “when the type of the instruction is a jump instruction, obtaining the path prediction information of the jump instruction” (page 2 third paragraph of ‘Background technology’ states “However, the drive for each instruction cache access of all path consumption power to drive each channel, although the selected single path.  To reduce power consumption, the access prediction technique has been used for prediction (e.g., identification) to be driven "next channel" and thus predict the next cache line to be executed (e.g., instruction). by predicting a "next channel" (i.e., the position of the next instruction execution), it only needs to drive a single channel.”  Also, page 3 second paragraph describes branch type instruction channel prediction).
Reid and Sassone are analogous art because they are from the same field of endeavor, which is accessing an instruction cache.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Sassone before him or her, to modify the teachings of Reid to include the teachings of Sassone so that a channel to access an instruction cache is predicted in order to enable one or more channels to the instruction cache.
The motivation for doing so would have been to reduce power consumption by only driving the channels that are predicted to be needed (as stated by Sassone on page 2 third paragraph of ‘Background technology’).  
Therefore, it would have been obvious to combine Sassone with Reid to obtain the invention as specified in the instant claim.

Note, claim 19 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 19.

Note, claim 20 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 20.

Allowable Subject Matter
Claims 6 and 9 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant argues, on pages 12 – 14, that Reid and Sassone, either alone or in combination, fail to teach or suggest “the access control unit comprises a path prediction unit, wherein the path prediction unit is enabled based on a signal indicating energy in the instruction processing apparatus,” as recited in amended independent Claim 1.
The examiner points to the newly updated rejection above.  Applicant’s claim language of “wherein the path prediction unit is enabled based on a signal indicating energy in the instruction processing apparatus” can be reasonably interpreted as being equivalent to a voltage/supply input to the system and/or a module of the system.  In other words, a power supply line (commonly labeled Vcc or Vdd or the like) is used to bring power/voltage to each unit of an apparatus.  If there is voltage at that signal line, this is an indication of energy in the apparatus.  Thus, a unit “is enabled based on a signal indicating energy in the instruction processing apparatus.”
The examiner notes that Applicant’s description includes teachings of: 
“when energy is sufficient, the instruction processing apparatus may enable a plurality of access channels of the instruction cache, and obtain instructions from the plurality of access channels at the same time to ensure that the instructions are obtained in a single attempt. When energy is insufficient, the instruction processing apparatus may selectively
enable an access channel of the instruction cache to obtain an instruction, to reduce dynamic power consumption in access.”

	The examiner suggests an amendment along these lines to overcome the cited art rejection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184